Citation Nr: 1211260	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-10 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for a left knee disorder.

2.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, including depressive disorder.
 
3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and a secondary depressive disorder based on sexual assault.

4.  Entitlement to service connection for a disability manifested by liver damage.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and her daughter


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February to September 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board issued a decision in August 2010 denying all of the claims, but the Board subsequently vacated that decision in November 2010 since it was determined the notice letter concerning the hearing that had been scheduled before the Board was mailed to an incorrect address, hence, the reason the Veteran did not appear for the hearing.  The Board therefore remanded her claims in that same vacating decision to reschedule her hearing.  The hearing was rescheduled for February 2011, but she again did not appear for the proceeding.  This time, however, it was because she was an inpatient in a VA domiciliary.  So the Board again remanded the claims in July 2011 to again reschedule her hearing.  She had her hearing in October 2011.  The undersigned Veterans Law Judge presided.  The Veteran submitted additional pertinent evidence (lay statements) during her hearing and waived her right to have the RO initially consider this additional evidence as the agency of original jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 20.1304 (2011).  So the Board may consider this additional evidence in the first instance.


Because the claims for service connection for the left knee and psychiatric disorders have been previously considered, denied, and not timely appealed, there has to be new and material evidence to reopen these claims and warrant further consideration of them on their underlying merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Indeed, regardless of what the RO determined in this regard, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it in turn affects the Board's jurisdiction to consider these claims on their underlying merits, i.e., on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996). and VAOPGCPREC 05-92 (March 4, 1992).

Concerning the claim for a psychiatric disorder, in particular, when remanding this claim in November 2010 the Board indicated the claim for a depressive disorder was not a petition to reopen - despite a prior final and binding February 1996 denial of this claim - because the Veteran since had clarified in her Notice of Disagreement (NOD) that she is alleging her depressive disorder, instead, is secondary to her PTSD, rather than directly related to her military service (the basis of that prior adjudication of this claim).  The Board thus indicated there did not need to be new and material evidence to reopen this claim.  However, a new theory of entitlement to a benefit does not constitute a new claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Consequently, the Board must first determine whether there is new and material evidence to reopen this claim for a psychiatric disorder - at least as it specifically concerns a depressive disorder.  There is no such preliminary requirement, however, as this claim relates to PTSD since it was not considered in that prior February 1996 decision.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively, after there has been a finding of fact based upon competent medical evidence.  Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).

In this decision, because there is not new and material evidence, the Board is denying the petition to reopen the claim for service connection for a left knee disorder.  The Board also is denying the claim for a disability manifested by liver damage.  Since, however, there is new and material evidence, the Board instead is reopening the claim for service connection for a psychiatric disorder.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee disorder.

2.  The evidence added to the record since that decision is cumulative or duplicative of evidence already of record, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.

3.  The RO most recently denied the claim for service connection for an acquired psychiatric disorder in an August 1999 rating decision and appropriately notified the Veteran of the decision and of her procedural and appellate rights, but she did not appeal that decision.

4.  Some of the evidence since received, however, is not cumulative or redundant of evidence already of record and considered in that decision and prior decisions and raises a reasonable possibility of substantiating this claim.

5.  There is no competent and credible evidence of any disability manifested by liver damage that could be attributed to the Veteran's military service, including by way of a service-connected disability.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).

2.  And there is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The August 1999 rating decision that most recently denied the Veteran's claim of entitlement to service connection for a psychiatric disorder also is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).

4.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The Veteran has not shown she has a disability manifested by liver damage that was incurred in or aggravated by her military service, that may be presumed to have been, or that is proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform her of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate these claims; (2) that VA will obtain and assist her in obtaining; and (3) that she is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

That is to say, VCAA notice errors are not presumptively prejudicial.  Rather, this determination is case-specific, based on the particular circumstances of each individual case.  Moreover, as the pleading party attacking the agency's decision, the Veteran, not VA, has this evidentiary burden of proof of establishing there is a VCAA notice error in either timing or content and, above and beyond this, that it also is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


Here, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran-appellant in August 2005, so before initially adjudicating her claims in June 2006, hence, in the preferred sequence.  This letter, and additional March 2006 letter informed her of the type of information and evidence required to substantiate these claims for service connection and to reopen previously denied claims.  She also was advised of the downstream disability rating and effective date elements of these claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Also, specifically regarding the need to submit new and material evidence, the threshold preliminary requirement for reopening her claims for service connection for an acquired psychiatric disorder and a left knee disorder, the August 2005 and March 2006 VCAA notice letters are compliant with the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), since these letters sufficiently explained the reasons and bases of the prior denials of these claims, i.e., the deficiencies in the evidence when these claims were previously considered.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

So the Veteran has received all required VCAA notice concerning these claims.  Moreover, she has not alleged any prejudicial error in the content or timing of the VCAA notice she received.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

And as for the duty to assist, the RO obtained her service treatment records (STRs), private medical records, and VA treatment records.  The evidence in the file contains the findings needed to properly adjudicate these claims.  Concerning her claim for a left knee disorder, because there is not new and material evidence since the prior, final and binding, denial of this claim, the Board is not obligated to provide her a VA compensation examination for a medical nexus opinion concerning this claim unless and until there is new and material evidence to reopen this claim.  See 38 C.F.R. § 3.159(c)(4)(iii).  And she has failed to establish she has any current disability manifested by liver damage, so there is no showing of any present disability or persistent or recurrent symptoms of any present disability to attribute to her military service - including, as she is alleging, by way of a service-connected disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And the Board is reopening her claim for an acquired psychiatric disorder, because there is new and material evidence concerning this claim, and then remanding this claim to the RO via the AMC for further development - including to have her undergo a VA compensation examination for a medical nexus opinion concerning the etiology of her mental illness, especially in terms of whether it is attributable to her military service and, in particular, being raped, so military sexual trauma (MST).

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A. 

II.  Governing Statutes, Regulations, and Case Law

A. Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis and psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 ,1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Personality disorders, on the other hand, are considered developmental defects by VA regulation and as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and, hence, generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

B. New and Material Evidence

A decision of the RO becomes final and binding and not subject to revision on the same factual basis unless a Notice of Disagreement (NOD) is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §§ 5108, 7105(c); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 


New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). 

The Court rather recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118  . Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

III.  New and Material Evidence 

A. Left Knee Disorder

The RO initially considered and denied this claim in a January 2004 rating decision.  The Veteran was properly notified of that decision by way of a letter dated in January 2004, and she did not appeal.  That rating decision therefore is final and binding on her based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a0, 3.160(d), 20.200, 20.302, 20.1103.

That January 2004 rating decision denied this claim because there was no evidence then of record of a left knee disorder during service or of a relationship between the Veteran's then current left knee disorder and her service.

The evidence of record at the time of that prior decision included her STRs, which were entirely unremarkable for indication of a left knee injury or consequent disability, despite her then-recent assertions to the contrary of having fallen and injured this knee while in service.  Also in the file were VA medical records reflecting episodic treatment since 1999 for left knee complaints.  In January 1999, she had been seen for complaints of left knee pain and swelling, but a March 1999 X-ray of her left knee was negative.  A September 2000 VA psychiatric note showed that she had a history of knee pain with osteoporosis and general bone pain.  A September 2001 history and physical indicated she reported falling on this knee the prior week; on examination, there was limitation of motion of this knee.  A December 2001 VA outpatient treatment record indicates she had soft tissue swelling of her right ankle and both knees; the diagnosis was degenerative joint disease (i.e., arthritis) with acute flare-up.


Evidence received since that January 2004 denial includes additional VA medical records showing ongoing evaluation and treatment for symptoms and impairment referable to her left knee.  But this evidence is cumulative, not new, as it merely reflects the continued existence of a left knee disability, and the RO already acknowledged and conceded she had a left knee disability even when previously considering and denying her claim in January 2004.  Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.). 

And in alleging that her left knee disorder is a residual of an injury she sustained to this knee while in service, she is merely reiterating the very same argument she made prior to the RO denying her claim in January 2004.  So this, too, is not new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  And see, as well, Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).

Also, to be material, the evidence must relate to a fact not previously established that is necessary to substantiate the claim, and when viewed in the context of the record as a whole, must raise a reasonable possibility of substantiating the claim.  The basis for the RO's prior final and binding denial of this claim was that there was no medical evidence of record demonstrating that the Veteran's claimed left knee disability was incurred or aggravated during her military service, and to this end there was no evidence corroborating her assertions of a relationship of this disability with her service, including the injury mentioned.  So, in effect, the RO found the weight of the evidence against this posited causal link to service.


These newly obtained medical records, to the extent they concern the left knee, have referred to a diagnosis or treatment of a left knee disorder, but have not also addressed etiology of this disorder in terms of any possible relationship to or with the Veteran's military service.  In particular, a May 2006 VA treatment record indicates she has left knee pain and swelling, but since a fall in February 2006, so on account of injury she has sustained to this knee since service, not during her service.  See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes). 

Ultimately, the additional evidence received since the last prior final and binding denial of this claim only relates to diagnosis or treatment for a left knee disability, and as such does not relate to an unestablished fact necessary to substantiate this claim.  A then current left knee disability was established even before that last prior final and binding denial of this claim.  As such, in the absence of any additional evidence since relating to an unestablished fact necessary to substantiate this claim, including regarding the additional requirement of etiology, this additional evidence does not raise a reasonable possibility of substantiating this claim.  It therefore is not new and material evidence.  38 C.F.R. § 3.156(a).  Furthermore, inasmuch as the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. Acquired Psychiatric Disorder

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder (initially claimed as depression and anxiety) was first consider and denied by the RO in a February 1996 decision.  The Veteran was properly notified of that decision by way of a letter dated in February 1996, and she did not appeal.  Hence, that decision is final and binding on her based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.


The Veteran subsequently filed a petition to reopen this claim in March 1999, which the RO also denied in an August 1999 decision.  She was appropriately notified of that decision, as well, by way of a letter dated in August 1999, and she did not appeal it either, so it, too, is final and binding on her based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

That August 1999 decision denied this claim because there was no evidence of a chronic (meaning permanent) psychiatric disorder during the 7 or so months of her military service or even then currently, as of 1999, and since her then current personality disorder was not service connectable as a matter of express VA regulation, absent the exception mentioned when there is disability resulting from a mental disorder superimposed upon the personality disorder.  See again 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

The evidence of record at the time of that August 1999 decision included her STRs, which were unremarkable for a diagnosis of a chronic psychiatric disorder, although they showed that in August 1968 she was depressed, confused, frustrated and resentful.  She did not present a history of emotional problems.  The diagnostic impression was transient situational personality disturbance.  In a September 1968 report of medical history, he reported a history of trouble sleeping, and depression or excessive worry.  The reviewing examiner noted the Veteran had frequent headaches and dizziness associated with trouble sleeping and excessive worry, etiology unknown.  On separation examination in September 1968, her mental status was described as normal.

Also of record at the time of that August 1999 decision were private medical records dated in 1971, so from relatively soon after the Veteran's service, showing she had symptoms of reactive depression.  Another treatment provider opined that she might have a primary endogenous depression.  VA medical records showed she was hospitalized from September to October 1984 for probable psychogenic pain disorder, narcissistic personality disorder, and functional bowel disease.  VA medical records dated from 1998 to 1999 reflect diagnoses of personality disorder (borderline, sociopathic traits), anxiety disorder, alcohol dependence, and cocaine abuse.

In July 2005, the Veteran filed another petition to reopen this claim.  In statements since submitted, and while testifying under oath during her October 2011 hearing before the Board, she contended that she was raped while in service and resultantly has PTSD and secondary depression and anxiety.  She also says the PTSD, depression and anxiety, in turn, led to her alcohol and drug use, which, in turn, led to the damage to her liver that she is also claiming.  Her VA medical records reflect that she has reported this same stressor to her treatment providers, and that she has been treated for a psychiatric disorder variously diagnosed as depression, alcohol abuse, substance abuse, and psychosis.  She also has been repeatedly diagnosed with borderline personality disorder.

Additional evidence also includes a lay statement from her former spouse regarding the extent and severity of her symptoms and her mention of being sexually assaulted in service.  Also submitted was a lay statement from her niece to the effect that she observed the Veteran becoming upset at a family gathering, and testimony from her daughter during the hearing concerning the Veteran having a long history of mental illness and substance abuse.

This additional evidence, especially in combination, is new and material.  Specifically, the claims file now contains medical records showing diagnoses other than personality disorder, the lack of which was the basis for the prior denial of this claim, as well as lay statements and hearing testimony regarding a long history of mental illness dating back to service and possibly the result of MST.  Thus, this evidence relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim, so this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


IV.  Liver Damage

As explained, the most fundamental requirement for any claim for service connection is that the Veteran must first have proof she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Else, there can be no valid claim because there is no disability to link or attribute to the Veteran's military service.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Here, though, not only are the Veteran's STRs completely unremarkable for any complaints or diagnoses of liver damage or related disability, but so, too, are her post-service VA and private treatment records - and this is all the more important given her allegation that her mental illness led to her abusing alcohol and drugs as a coping mechanism (masking technique), which, in turn, eventually led to her liver damage.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's military service and the disability).


Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel  has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

There is a very limited exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110  and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Here, the Veteran has posited this chain link of causation starting with being raped while in the military, then as a consequence developing mental illness, which she in turn self-treated by abusing alcohol and drugs, which in turn eventually led to her liver damage.  But while it is permissible to award compensation in this circumstance for the end-result liver damage, assuming it indeed relates back to the rape in service and intervening disabilities that resulted, namely, her mental illness and history of alcohol and drug abuse, this does not obviate her need to establish 

she actually has liver damage - such as in the way of a pertinent underlying diagnosis (e.g., cirrhosis, etc.).  And there simply is no such indication in this instance.  Thus, there currently is no competent and credible indication she has developed a disability manifested by liver damage as a result of her military service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in evaluating the evidence and rendering a decision, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  See also Schoolman v. West, 12 Vet. App. 307, 310-11 (1999) (In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others).

Having said that, the Board also has considered the Veteran's lay statements in support of her claim, as well as those of her niece and daughter.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases already mentioned holding that lay evidence may be sufficient to establish diagnosis and etiology, even absent any supporting medical evidence.  See Jandreau and Barr, supra.  See also In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (wherein the Federal Circuit Court similarly recognized lay evidence as potentially competent to support the presence of the claimed disability, even where not corroborated by contemporaneous medical evidence such as actual treatment records).  In other words, the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, such as actual treatment records.  Because, however, this claim concerns an alleged liver disorder, it is not the type of condition that is not readily amenable to mere lay diagnosis or probative comment on its etiology, so the Veteran-appellant must have medical evidence supporting her claim that she has this current disability - which, for the reasons and bases discussed, she simply does not.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom, i.e., need for supporting medical evidence, in a claim for rheumatic heart disease).


Thus, as the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This claim, therefore, must be denied.


ORDER

Since there is not new and material evidence, the petition to reopen the claim for service connection for a left knee disorder is denied.

Because, however, there is new and material evidence, the petition to reopen the claim for service connection for an acquired psychiatric disorder is granted, albeit subject to the further development of this claim on remand.

The claim, though, for service connection for a disability manifested by liver damage also is denied.


REMAND

Further development is required prior to readjudicating the claim for service connection for an acquired psychiatric disorder, including for PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran, as mentioned, attributes her psychiatric disorder to being raped while in the military, so her claim is predicated on MST.  The Board must consider this claim in light of the several diagnoses she has received, so not just for PTSD exclusively, but also for her depression, anxiety and even personality disorder if it is shown there is disability resulting from a mental disorder that is superimposed upon the personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

If, however, as here, a PTSD claim is based on an alleged personal or sexual assault in service, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See also M21-1MR IV.ii.1.D.17.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may then submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal/sexual assault occurred.  38 C.F.R. § 3.304 (2011).  See also Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  So there is an exception to the rule announced in Moreau, permitting after-the-fact medical nexus evidence to establish the occurrence of the claimed stressor in service when it purportedly involved personal or sexual assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

As the Courts have recognized, there is often a proof problem in these type cases insofar as establishing the occurrence of the stressor in service because rape or sexual assault often goes unreported, if at all or not sometimes until years later, because of the stigma attached, feelings of embarrassment, and inherently personal nature of the offense.


The Veteran has not had a VA compensation examination for an opinion concerning the etiology of her mental illness, irrespective of the specific diagnoses, and specifically with the goal of determining the likelihood it is a result of the alleged rape in service.  And as there is evidence of a current psychiatric disorder, evidence of psychiatric-related complaints in service, her and her family members' reports of continuity of psychiatric-related symptoms since service, and an indication her disability may be the result of her service, she is entitled to this examination and opinion.  When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

To reiterate, the Veteran's STRs show she was assessed during her service with transient situational personality disturbance.  Manifesting symptoms noted in her STRs included being depressed, confused, frustrated, unstable, and resentful.  While anxiety and depression were observed, they ultimately were found to be transient and situational.  Her STRs also show she was diagnosed with a sexually transmitted disease (STD) at the time of her separation from service.

She has given conflicting reports of her claimed MST, however.  Most notably, she has told treatment providers and her ex-husband that she was sexually assaulted by women, whereas during her October 2011 hearing before the Board she testified that she was sexually assaulted instead by men.  She has been diagnosed with a personality disorder with borderline, histrionic, and antisocial traits, including after VA psychiatric evaluation for treatment purposes in September 2000.

She also has not yet completed the PTSD questionnaire that the RO sent her.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street and that, if a Veteran desires help with her claim, she must cooperate with VA's efforts to assist her).  This is especially important in this instance because of the different notice, pleading and evidentiary requirements for a claim, as here, which is predicated on MST.

The Veteran also testified that a Dr. B. and M.A.W. have linked her current psychiatric disorder to her military service, so presumably including to the alleged rape.  These clinicians' records therefore need to be obtained and considered, including their opinions to this effect.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency, and thus must be obtained if the material could be determinative of the claim).  In the meantime, the Veteran's lay person account of what these clinicians purportedly said, filtered as it is through her lay sensibilities, is simply too attenuated and inherently unreliable to constitute competent evidence in support of this claim and establish the required causation.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all mental health care providers that have treated her for a psychiatric disorder (regardless of the diagnosis) since her separation from service.  And with her authorization, obtain all identified records that are not duplicates of those already in the claims file.  In particular, this should include, but is not limited to, obtaining records from Dr. B. and M.A.W., clinicians the Veteran made reference to during her October 2011 hearing before the Board and who supposedly have told her that her psychiatric disorder is the result of her military service - so presumably the result of being raped while in service.


When trying to obtain any identified records, the amount of effort expended to obtain these records is governed by 38 C.F.R. § 3.159(c)(1) and (c)(2) depending on whether the records identified are in the possession of a Federal department or agency.

The Veteran also must be appropriately notified of any inability to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a mental status examination to:

a) first specify all current diagnoses; then
b) indicate the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder is the result or consequence of the Veteran's military service, and in particular purportedly being raped while in service.

To facilitate making this important determination, the claims file, including a complete copy of this decision and remand, must be made available to the examiner for review and consideration of the pertinent medical and other histories.

All necessary diagnostic testing and evaluation should be performed.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this VA compensation examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate this claim for service connection for an acquired psychiatric disorder on its underlying merits (meaning on a de novo basis), in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her and her representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


